DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Response to Amendment
The amendment filed 02/18/2022 has been entered. Claim 17 has been amended and claims 7-8, 15-16, 18, 21 23 have been previously cancelled. Therefore, claims 1-6, 9-14, 17, 19-20, 22, and 24-25 are now pending in the application.

Allowable Subject Matter
Claims 1-6, 9-14, 17, 19-20, 22, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
he closest prior art Hemscheidt Maschf Hermann (DE — 1865747, from IDS) discloses guide part intended for piston shafts comprising:
a body portion (1, Fig: 1, function as orifice plate) comprised of a non-metallic material (a guide injection-molded from plastic, Ln: 21), wherein the body portion comprises a first side surface (Attached figure and fig: 1), a second side surface facing opposite the first side surface (Attached figure and fig: 1), a first outer diameter surface extending from the first side surface to the second side surface (Attached figure and fig: 1), and a first inner diameter surface extending from the first side surface to the second side surface (Attached figure and fig: 1): and
wherein the metallic wear insert comprises a third side surface (Attached figure and fig: 1), a fourth side surface facing opposite the third side surface (Attached figure and fig: 1), a second outer diameter surface extending from the third side surface to the fourth side surface (Attached figure and fig: 1), and a second inner diameter surface extending from the third side surface to the fourth side surface (Attached figure and fig: 1).

    PNG
    media_image1.png
    421
    594
    media_image1.png
    Greyscale

However, prior art fails to disclose a metallic wear insert configured to receive a metering pin;
wherein the second outer diameter surface of the metallic wear insert mates against the first inner diameter surface of the body portion, and
the first side surface is substantially flush with the third side surface, and
the second side surface is substantially flush with the fourth side surface.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 9. Therefore, independent claims 1 and 9 are allowable. Claims 2-6, 10- 14, 22, 24 and 25 are also allowable by virtue of their dependencies from claims 1 and 9.
Further, prior art also fails to disclose wherein the wear insert is in contact with, and embedded in, the body portion in response to the body portion being formed around .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAN M AUNG/Examiner, Art Unit 3657                                

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657